Case 1:19-md-02902-RGA Document 537 Filed 07/20/21 Page 1 of 2 PageID #: 7230




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


  In re Sitagliptin Phosphate (’708 & ’921)           MDL No. 19-2902-RGA
  Patent Litigation
                                                      C.A. Nos. 19-311-RGA
                                                                19-312-RGA,
                                                                19-313-RGA,
                                                                19-314-RGA,
                                                                19-319-RGA,
                                                                19-1489-RGA,
                                                                20-749-RGA,
                                                                20-815-RGA,
                                                                20-847-RGA,
                                                                20-949-RGA,
                                                                20-1099-RGA,
                                                                20-1496-RGA



        NOTICE OF REMOTE DEPOSITION OF LEONARD J. CHYALL, PH.D.

       PLEASE TAKE NOTICE that, pursuant to Federal Rules of Civil Procedure 30 and 45,

Plaintiff Merck Sharp & Dohme Corp. (“Merck”), by and through its counsel, will take the

deposition upon oral examination of Leonard J. Chyall, Ph.D. remotely on July 23, 2021 at 9:30

a.m. ET by video or other means, or as otherwise mutually agreed upon by counsel.

       The deposition will be taken before a court reporter or other person authorized by law to

administer oaths and be recorded by stenographic means, and/or sound-and-video means, and will

continue from day to day until completed. You are invited to attend and participate.
Case 1:19-md-02902-RGA Document 537 Filed 07/20/21 Page 2 of 2 PageID #: 7231




 Dated: July 20, 2021

                                               McCARTER & ENGLISH, LLP

 OF COUNSEL:                                    /s/ Daniel M. Silver
                                               Michael P. Kelly (#2295)
 Bruce R. Genderson                            Daniel M. Silver (#4758)
 Jessamyn S. Berniker                          Alexandra M. Joyce (#6423)
 Stanley E. Fisher                             Renaissance Centre
 Alexander S. Zolan                            405 N. King Street, 8th Floor
 Elise M. Baumgarten                           Wilmington, DE 19801
 Shaun P. Mahaffy                              (302) 984-6300
 Anthony H. Sheh                               mkelly@mccarter.com
 Jingyuan Luo                                  dsilver@mccarter.com
 Sarahi Uribe                                  ajoyce@mccarter.com
 Vanessa O. Omoroghomwan
 Jihad Komis*                                  Attorneys for Plaintiff
 WILLIAMS & CONNOLLY LLP                       Merck Sharp & Dohme Corp.
 725 Twelfth Street, N.W.
 Washington, DC 20005
 T: (202) 434-5000
 F: (202) 434-5029
 bgenderson@wc.com
 jberniker@wc.com
 sfisher@wc.com
 azolan@wc.com
 ebaumgarten@wc.com
 smahaffy@wc.com
 asheh@wc.com
 jluo@wc.com
 suribe@wc.com
 vomoroghomwan@wc.com
 jkomis@wc.com

 *Admitted only in Michigan. Practice
 supervised by D.C. Bar members pursuant
 to D.C. Court of Appeals Rule 49(c)(8).




                                           2

ME1 37014130v.1
